DETAILED ACTION
Claim(s) 1-20 are presented for examination. 
Claims 1, 10, 11, 14, 16, 17, 19 and 20 are amended.
Claim 9 is canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Arguments
Applicant’s arguments, (see remarks pages 12-16 of 17) filed September 9th, 2021 with respect to rejection of claim(s) 1-8 and 11-20 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 1, the applicant argued that, Applicant emphasizes that neither in the cited ports of Kuwahara nor elsewhere does Kuwahara disclose ... "determining an availability of radio resources at each airport communication system of the multiple airport communication systems based on the request, wherein the determining the availability of radio resources at each airport communication system comprises determining an estimated amount of time that an aircraft transporting the aircraft communication system will be located at different airports serviced by the different airport communication systems of the multiple airport communication systems based on an estimated arrival time of the aircraft at the different airports and an estimated departure time of the aircraft at the different airports."  [Remarks, page 15 of 17].

	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Kuwahara (US 2015/0065147 A1) fig. 3; pg. 3, ¶37 lines 1-13 discloses as follows: 


    PNG
    media_image1.png
    450
    743
    media_image1.png
    Greyscale


	[0037] When the aircraft comes close to the gate 3, it is desirable to connect with another base station 4-2 (that uses a frequency f1) newly close to the aircraft. Arrangement of the base station is determined such that the base station 4-2 can realize the best communication near the gate. However, as described above, the radio waves reach a distance, and thus signal strength of the base station 4-1 is not deteriorated. Accordingly, handover led by the terminal is not easily caused. As a result, traffic is biased to a specific frequency and a specific base station, and thus the frequency use efficiency is decreased. To prevent it, a procedure to forcibly hand over the terminal to the base station 4-2, which is led by a base station, is necessary.


Kuwahara fig. 6: Step(s) “S105”; “S106”; “S107” and “S108”; pgs. 3-4, ¶43 lines 16-32 further discloses: 

    PNG
    media_image2.png
    517
    765
    media_image2.png
    Greyscale


	The data communication includes communication of an up signal, and at that time, a signal, such as a pilot signal (S105), is transmitted from the terminal to the base station 1. The base station 1 estimates the mobility of the terminal using the pilot signal. Magnitude of the mobility is periodically determined by comparison with a threshold of mobility (S106), and the base station 1 determines to perform handover led by the base station when an estimated value first falls below the threshold of mobility determined in advance. The base station 1 transmits a handover instruction (S107) to the terminal. A message of the instruction includes information of the base station 2 that is a handover destination. Further, the base station 1 transmits a HO preparation message (S108) to the base station 2 in order to notify that there is handover of the terminal. The base station 2 that has received the message performs a handover procedure (S109) with the terminal.

In other words, Kuwahara teaches:
	 1) " determining the availability of radio resources at each airport communication system comprises determining an estimated amount of time that an aircraft transporting the aircraft communication system will be located at different airports serviced by the different airport communication systems of the multiple airport communication systems based on an estimated arrival time of the aircraft at the different airports and an estimated departure time of the aircraft at the different airports” by disclosing        
	
	The base station estimates the mobility of the terminal (i.e. an aircraft) using the pilot signal transmitted from the terminal to the base station. Magnitude of the mobility is periodically determined by comparison with a threshold of mobility to perform handover led by the base station when an estimated value first falls below the threshold of mobility determined in advance (i.e. during take “off”, landing or taxing).

	Therefore a prima facie case of obviousness is established by Kuwahara under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Kanovsky et al. (US 2015/0296500 A1) hereinafter “Kanovsky” in view of Kuwahara (US 2015/0065147 A1).

Regarding Claims 1 and 19,
	Kanovsky discloses a radio resource management system in communication with multiple airport communication systems located at different airports [see fig(s). 1E & 2, pg. 3, ¶20 lines 14-17; pg. 4, ¶24 lines 1-8, a radio resource management system (RRM) “105” / “200a” including inputs utilized by other RRM's to evaluate an acceptable configuration for conducting communication, when an aircraft lands at an airport where airport local communication systems such as “AeroMACS” are used], the radio resource management system [see fig(s). 1E & 2, pg. 4, ¶24 lines 1-8, the radio resource management system (RRM) “105” / “200a”] comprising: 
	an interface that operates to communicate the multiple airport communication systems [see fig. 1E, pg. 3, ¶17 lines 3-16, information obtained using simple navigation and status data is provided using sensors “114”, a global navigation satellite system (GNSS), a flight management system (FMS), or via datalink from a ground station is manually input by the fight crew using a human machine interface (HMI) “118”]; 
	a processor [see fig. 1E, pg. 4, ¶24 lines 1-8, a processing device “106”]; and 
	a memory comprising executable instructions that when executed by the processor cause the processor to operate to [see fig. 1E, pg. 4, ¶24 lines 1-8, a memory “108” including selection and configuration instructions “110” which trigger the processor “106” to]: 
	receive a request to transfer data from an aircraft communication system within an aircraft to an airport communication system of the multiple airport communication systems [see fig. 3: Step “302”, pg. 5, ¶35 lines 1-7; ¶36 lines 1-6, receive a plurality of situational data inputs for establishment of a communication link of a particular type of communication]; 
	select an airport communication system from the multiple airport communications systems to transfer the data at the airport communication system [see fig. 3: Step “304”, pg. 3, ¶17 lines 3-16; pg. 5, ¶36 lines 1-6; ¶38 lines 1-6, select a communication system (also referred to as communication link) using the plurality of situational data inputs provided using sensors “114”, a global navigation satellite system (GNSS), a flight management system (FMS), or via datalink from a ground station, to transmit and receive signals using the at least one selected communication system]; and 
	reserve an amount of radio resources of the selected airport communication system of the multiple airport communication systems for the aircraft communication system to transfer the data [see fig. 3: Step “306”, pg. 3, ¶20 lines 14-17; pg. 5, ¶38 lines 1-6, configure at least one software defined radio unit (RU) and at least one radio frequency unit (RFU), when an aircraft lands at an airport where airport local communication system(s) such as “AeroMACS” is used, to transmit and receive signals using the at least one selected communication system, based on the plurality of situational data inputs].
	Although Kanovsky discloses an airport communication system of the multiple airport communication systems, Kanovsky does not explicitly teach “determining an availability of radio resources” at each airport communication system of the multiple airport communication systems based on the request, wherein “the determination of the availability of radio resources at each airport communication system comprises determining an estimated amount of time that an aircraft transporting the aircraft communication system will be located at different airports serviced by the different airport communication systems of the multiple airport communication systems based on an estimated arrival time of the aircraft at the different airports and an estimated departure time of the aircraft at the different airports”; and selecting “based on the determined availability of radio resources”.	
	However Kuwahara discloses determining an availability of radio resources at each airport communication system of the multiple airport communication systems based on the request [see fig. 8: Step(s) “803” & “804”, pg. 4, ¶52 lines 1-8; ¶54 lines 1-8, the RRM estimates the mobility of the terminal from the pilot signal received from the terminal or the variation of the CQI channel reported by the terminal; and determines a handover destination based on the group ID or the terminal ID], wherein the determination of the availability of radio resources at each airport communication system comprises determining an estimated amount of time that an aircraft transporting the aircraft communication system will be located at different airports serviced by the different airport communication systems of the multiple airport communication systems based on an estimated arrival time of the aircraft at the different airports and an estimated departure time of the aircraft at the different airports [see fig. 3; pg. 3, ¶37 lines 1-13; fig. 6: Step(s) “S105”; “S106”; “S107”; “S108”; pgs. 3-4, ¶43 lines 16-32; and fig. 8: Step(s) “803” & “804”, pg. 4, ¶52 lines 1-8; ¶54 lines 1-8, the base station estimates the mobility of the terminal (i.e. an aircraft) using the pilot signal transmitted from the terminal to the base station. Magnitude of the mobility is periodically determined by comparison with a threshold of mobility to perform handover led by the base station when an estimated value first falls below the threshold of mobility determined in advance (i.e. during take “off”, landing or taxing)]; and 
	selecting based on the determined availability of radio resources [see fig. 8: Step(s) “804”, “805” & “806”, pg. 4, ¶52 lines 1-8; ¶53 lines 1-8, the RRM periodically estimates the mobility and accumulates (i.e. selects) an estimation result in the state memory, and compares the accumulated latest mobility estimation result with the threshold set in advance. As a result of the comparison, when the mobility is higher than the threshold, the RRM continuously periodically estimate the mobility and accumulates the estimated mobility, and repeats the comparison with the threshold].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “determining an availability of radio resources” at each airport communication system of the multiple airport communication systems based on the request, wherein “the determination of the availability of radio resources at each airport communication system comprises determining an estimated amount of time that an aircraft transporting the aircraft communication system will be located at different airports serviced by the different airport communication systems of the multiple airport communication systems based on an estimated arrival time of the aircraft at the different airports and an estimated departure time of the aircraft at the different airports”; and selecting “based on the determined availability of radio resources” as taught by Kuwahara in the system of Kanovsky for providing a handover selection method led by a base station considering multiple airport gate locations, to easily ensure radio resources, to improve the connection rate of terminals, and to stabilize the communication state at high-speed movement even in a state where the movement speed of an aircraft right after a fast landing, in consideration of the characteristics of the wireless communication of the airport surface [see Kuwahara pg. 2, ¶16 lines 1-8]. 

Regarding Claim 2,
	The combined system of Kanovsky and Kuwahara discloses the method of Claim 1 [see fig(s). 1E & 2, pg. 4, ¶24 lines 1-8, a method to evaluate an acceptable configuration for conducting communication].
	 Kanovsky further discloses wherein receiving the request to transfer the data [see fig. 3: Step “302”, pg. 5, ¶35 lines 1-7; ¶36 lines 1-6, receive a plurality of situational data inputs for establishment of a communication link of a particular type of communication] comprises receiving the request from an operations center of an airline communication system [see fig. 2, pg. 4; ¶30 lines 1-11, inputting the “Aircraft Location” 218 including the “airspace type” provided by a flight management system (FMS)].

Regarding Claim 3,
	Kanovsky discloses the method of Claim 2 [see fig(s). 1E & 2, pg. 4, ¶24 lines 1-8, a method to evaluate an acceptable configuration for conducting communication], wherein selecting the airport communication system from the multiple airport communication systems [see fig. 3: Step “304”, pg. 5, ¶36 lines 1-6, select a communication system (also referred to as communication link) using the plurality of situational data inputs] comprises:
	receiving [see fig. 3: Step “302”, pg. 5, ¶35 lines 1-7; ¶36 lines 1-6, receiving], from the airline communication system [see fig. 2, pg. 4; ¶30 lines 1-11, from the flight management system (FMS)], a selection of the airport communication system from the multiple airport communication system to transfer the data [see fig. 3: Step “302”, pg. 5, ¶35 lines 1-7; ¶36 lines 1-6, a plurality of situational data inputs for establishment of a communication link of a particular type of communication].
	Kanovsky does not explicitly teach “communicating the determined availability of radio resources at each airport communication system of the multiple airport communication systems to the operations center of the airline communication system”.
	However Kuwahara discloses communicating the determined availability of radio resources at each airport communication system of the multiple airport communication systems to the operations center of the airline communication system [see pg. 4, ¶54 lines 1-8, When the mobility first becomes lower than the threshold after the terminal starts the communication with the base station, the RRM determines to perform handover led by the base station, and transmits the handover instruction to the terminal].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “communicating the determined availability of radio resources at each airport communication system of the multiple airport communication systems to the operations center of the airline communication system” as taught by Kuwahara in the system of Kanovsky for the same motivation as set forth in claim 1.

Regarding Claim 4,
	The combined system of Kanovsky and Kuwahara discloses the method of Claim 1 [see fig(s). 1E & 2, pg. 4, ¶24 lines 1-8, a method to evaluate an acceptable configuration for conducting communication].
	Kanovsky further discloses wherein reserving the amount of radio resources [see fig. 3: Step “306”, pg. 5, ¶38 lines 1-6, configuring at least one software defined radio unit (RU) and at least one radio frequency unit (RFU) to transmit and receive signals using the at least one selected communication system, based on the plurality of situational data inputs] comprises reserving the amount of radio resources [see fig. 3: Step “306”, pg. 5, ¶38 lines 1-6, includes configuring at least one software defined radio unit (RU) and at least one radio frequency unit (RFU) to transmit and receive signals using the at least one selected communication system, based on the plurality of situational data inputs] of the selected airport communication system is further based on at least one of a size of the data to be transferred from the aircraft communication system to the selected airport communication system [see fig. 3: Step “304”, pg. 5, ¶36 lines 1-6, the selected communication system (also referred to as communication link) using the plurality of situational data inputs a communication link for a particular type of communication is preferred based on heavy traffic on one communication link or the pilot and/or ground station prefers to use a different communication link], a duration of time required to transfer the data to the selected airport communication system [see pg. 5, ¶34 lines 1-18, when departing an airport, on an interval basis, or every couple of minutes], and an amount of time the aircraft is anticipated to remain at an airport location serviced by the selected airport communication system [see pg. 5, ¶34 lines 1-18, when crossing a geographic boundary, or when the aircraft enters airspace of the Atlantic Ocean, or when some failure in communication equipment was identified or another triggering event occurred], during which the data can be transferred to the selected airport communication system [see fig. 3: Step “306”, pg. 5, ¶38 lines 1-6, to transmit and receive signals using the at least one selected communication system].

Regarding Claim 5,
	Kanovsky discloses the method of Claim 1 [see fig(s). 1E & 2, pg. 4, ¶24 lines 1-8, the method to evaluate an acceptable configuration for conducting communication]; and
	wherein selecting the airport communication from the multiple airport communication systems [see fig. 3: Step “304”, pg. 5, ¶36 lines 1-6, select a communication system (also referred to as communication link) using the plurality of situational data inputs] comprises:
	receiving [see fig. 3: Step “302”, pg. 5, ¶35 lines 1-7; ¶36 lines 1-6, receive], from the operations center [see fig. 2, pg. 4; ¶30 lines 1-11, from the “Aircraft Location” 218 including the “airspace type” provided by a flight management system (FMS)], a communication comprising the selection of the airport communication system of the multiple airport communications systems to transfer the data [see fig. 3: Step “302”, pg. 5, ¶35 lines 1-7; ¶36 lines 1-6, a plurality of situational data inputs for establishment of a communication link of a particular type of communication].
	Kanovsky does not explicitly teach “determining an availability of radio resources at each airport communication system comprises determining a resource cost metric associated with radio resources available at each airport communication system based on the determined availability of the radio resources at each airport communication system during a date and a time range in the future when the aircraft is anticipated to be located at different airports which are serviced by different airport communication systems of the multiple communication systems”; and “communicating the determined resource cost metrics associated with the amount of radio resources available at each airport communication system to an operations center of an airline communication system”.
	However Kuwahara discloses determining an availability of radio resources at each airport communication system comprises determining a resource cost metric associated with radio resources available at each airport communication system based on the determined availability of the radio resources at each airport communication system during a date and a time range in the future [see fig. 8: Step(s) “803” & “804”, pg. 4, ¶52 lines 1-8; ¶54 lines 1-8, the RRM estimates the mobility of the terminal from the pilot signal received from the terminal or the variation of the CQI channel reported by the terminal; and determines a handover destination based on the group ID or the terminal ID] when the aircraft is anticipated to be located at different airports which are serviced by different airport communication systems of the multiple communication systems [see fig. 6: Step “106”, pg. 4, ¶43 lines 19-25, Magnitude of the mobility is periodically determined by comparison with a threshold of mobility, and the base station 1 determines to perform handover led by the base station when an estimated value first falls below the threshold of mobility determined in advance]; and communicating the determined resource cost metrics associated with the amount of radio resources available at each airport communication system to an operations center of an airline communication system [see fig. 6: Step “108”, pg. 4, ¶43 lines 25-32, the base station 1 transmits a HO preparation message to the base station 2 in order to notify that there is handover of the terminal].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “determining an availability of radio resources at each airport communication system comprises determining a resource cost metric associated with radio resources available at each airport communication system based on the determined availability of the radio resources at each airport communication system during a date and a time range in the future when the aircraft is anticipated to be located at different airports which are serviced by different airport communication systems of the multiple communication systems”; and “communicating the determined resource cost metrics associated with the amount of radio resources available at each airport communication system to an operations center of an airline communication system” as taught by Kuwahara in the system of Kanovsky for the same motivation as set forth in claim 1.
	
Regarding Claim 6,
	Kanovsky discloses the method of Claim 1 [see fig(s). 1E & 2, pg. 4, ¶24 lines 1-8, a method to evaluate an acceptable configuration for conducting communication], wherein selecting the airport communication from the multiple airport communication systems [see fig. 3: Step “304”, pg. 5, ¶36 lines 1-6, select a communication system (also referred to as communication link) using the plurality of situational data inputs] comprises selecting the airport communication system from the multiple airport communications systems to transfer the data [see fig. 3: Step “304”, pg. 5, ¶36 lines 1-6, select a communication system (also referred to as communication link) using the plurality of situational data inputs].
	Kanovsky does not explicitly teach “determining an availability of radio resources at each airport communication system comprises determining a resource cost metric associated with radio resources available at each airport communication system based on the determined availability of the radio resources at each airport communication system during a date and a time range in the future when the aircraft is anticipated to be located at different airports which are serviced by different airport communication systems of the multiple communication systems”; and selecting “based on the determined availability of radio resources at the selected airport and the resource cost metric associated with the selected airport communication system”. 
	However Kuwahara discloses determining an availability of radio resources at each airport communication system comprises determining a resource cost metric associated with radio resources available at each airport communication system based on the determined availability of the radio resources at each airport communication system during a date and a time range in the future [see fig. 8: Step(s) “803” & “804”, pg. 4, ¶52 lines 1-8; ¶54 lines 1-8, the RRM estimates the mobility of the terminal from the pilot signal received from the terminal or the variation of the CQI channel reported by the terminal; and determines a handover destination based on the group ID or the terminal ID] when the aircraft is anticipated to be located at different airports which are serviced by different airport communication systems of the multiple communication systems [see fig. 6: Step “106”, pg. 4, ¶43 lines 19-25, Magnitude of the mobility is periodically determined by comparison with a threshold of mobility, and the base station 1 determines to perform handover led by the base station when an estimated value first falls below the threshold of mobility determined in advance]; and 
	selecting based on the determined availability of radio resources at the selected airport and the resource cost metric associated with the selected airport communication system [see fig. 8: Step(s) “804” & “805”, pg. 4, ¶52 lines 1-8; ¶53 lines 1-8, the RRM continuously periodically estimate(s) mobility, and accumulates the estimated mobility].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “determining an availability of radio resources at each airport communication system comprises determining a resource cost metric associated with radio resources available at each airport communication system based on the determined availability of the radio resources at each airport communication system during a date and a time range in the future when the aircraft is anticipated to be located at different airports which are serviced by different airport communication systems of the multiple communication systems”; and selecting “based on the determined availability of radio resources at the selected airport and the resource cost metric associated with the selected airport communication system” as taught by Kuwahara in the system of Kanovsky for the same motivation as set forth in claim 1.

Regarding Claim 7,
	Kanovsky discloses the method of Claim 1 [see fig(s). 1E & 2, pg. 4, ¶24 lines 1-8, the method to evaluate an acceptable configuration for conducting communication], the method [see fig(s). 1E & 2, pg. 4, ¶24 lines 1-8, the method to evaluate an acceptable configuration for conducting communication] further comprising:
	reserving an amount of radio resources of the different airport communication system [see fig. 3: Step “306”, pg. 5, ¶38 lines 1-6, configure at least one software defined radio unit (RU) and at least one radio frequency unit (RFU) to transmit and receive signals using the at least one selected communication system].
	Kanovsky does not explicitly teach “determining the reserved amount of radio resources of the selected airport communication system are one of unavailable or insufficient to transfer the data; responsive to determining the reserved amount of radio resources of the selected airport communication system are one of unavailable or insufficient to transfer the data, determining an availability of radio resources at a different airport communication system of the multiple airport communication systems at a second airport are sufficient based on the request during a date and a time range in the future when the aircraft is anticipated to be located at the second airport which is serviced by the different airport communication system”; and reserving “based on the determined availability of the radio resources at the different airport communication for the aircraft communication system to transfer the data during the date and the time range when the aircraft is anticipated to be located at the second airport”.
	However Kuwahara discloses determining the reserved amount of radio resources of the selected airport communication system are one of unavailable or insufficient to transfer the data [see fig. 8: Step(s) “803” & “804”, pg. 4, ¶52 lines 1-8; ¶54 lines 1-8, the RRM estimates the mobility of the terminal from the pilot signal received from the terminal or the variation of the CQI channel reported by the terminal]; 
	responsive to determining the reserved amount of radio resources of the selected airport communication system are one of unavailable or insufficient to transfer the data [see fig. 8: Step(s) “803” & “804”, pg. 4, ¶52 lines 1-8; ¶54 lines 1-8, determining a handover destination based on the group ID or the terminal ID], determining an availability of radio resources at a different airport communication system of the multiple airport communication systems at a second airport are sufficient based on the request during a date and a time range in the future when the aircraft is anticipated to be located at the second airport which is serviced by the different airport communication system [see fig. 6: Step “106”, pg. 4, ¶43 lines 19-25, Magnitude of the mobility is periodically determined by comparison with a threshold of mobility, and the base station 1 determines to perform handover led by the base station when an estimated value first falls below the threshold of mobility determined in advance]; and 
	reserving based on the determined availability of the radio resources at the different airport communication for the aircraft communication system to transfer the data during the date and the time range when the aircraft is anticipated to be located at the second airport [see fig. 6: Step “108”, pg. 4, ¶43 lines 25-32, the base station 1 transmits a HO preparation message to the base station 2 in order to notify that there is handover of the terminal].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “determining the reserved amount of radio resources of the selected airport communication system are one of unavailable or insufficient to transfer the data; responsive to determining the reserved amount of radio resources of the selected airport communication system are one of unavailable or insufficient to transfer the data, determining an availability of radio resources at a different airport communication system of the multiple airport communication systems at a second airport are sufficient based on the request during a date and a time range in the future when the aircraft is anticipated to be located at the second airport which is serviced by the different airport communication system”; and reserving “based on the determined availability of the radio resources at the different airport communication for the aircraft communication system to transfer the data during the date and the time range when the aircraft is anticipated to be located at the second airport” as taught by Kuwahara in the system of Kanovsky for the same motivation as set forth in claim 1.

Regarding Claim 8,
	Kanovsky discloses the method of Claim 7 [see fig(s). 1E & 2, pg. 4, ¶24 lines 1-8, the method to evaluate an acceptable configuration for conducting communication].
	Kanovsky does not explicitly teach “determining the availability of radio resources at the different airport communication system are sufficient based on the request comprises determining availability of radio resources that remain after other reservations of radio resources of the different airport communication system for use by other aircraft communication systems during the date and the time range when the aircraft is anticipated to be located at the second airport”.
	However Kuwahara discloses determining the availability of radio resources at the different airport communication system are sufficient based on the request [see fig. 8: Step(s) “803” & “804”, pg. 4, ¶52 lines 1-8; ¶54 lines 1-8, the RRM estimates the mobility of the terminal from the pilot signal received from the terminal or the variation of the CQI channel reported by the terminal] comprises determining availability of radio resources that remain after other reservations of radio resources of the different airport communication system for use by other aircraft communication systems during the date and the time range when the aircraft is anticipated to be located at the second airport [see fig. 6: Step “106”, pg. 4, ¶43 lines 19-25, Magnitude of the mobility is periodically determined by comparison with a threshold of mobility, and the base station 1 determines to perform handover led by the base station when an estimated value first falls below the threshold of mobility determined in advance].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “determining the availability of radio resources at the different airport communication system are sufficient based on the request comprises determining availability of radio resources that remain after other reservations of radio resources of the different airport communication system for use by other aircraft communication systems during the date and the time range when the aircraft is anticipated to be located at the second airport” as taught by Kuwahara in the system of Kanovsky for the same motivation as set forth in claim 1.

Regarding Claim 11,
	Kanovsky discloses the method of Claim 1 [see fig(s). 1E & 2, pg. 4, ¶24 lines 1-8, the method to evaluate an acceptable configuration for conducting communication], the method [see fig(s). 1E & 2, pg. 4, ¶24 lines 1-8, the method to evaluate an acceptable configuration for conducting communication] further comprising:
	reconfiguring the reservation of the amount of radio resources at the airport communication system [see fig. 3: Step “306”, pg. 5, ¶38 lines 1-6, configure at least one software defined radio unit (RU) and at least one radio frequency unit (RFU) to transmit and receive signals using the at least one selected communication system, based on the plurality of situational data inputs].
	Kanovsky does not explicitly teach “determining that an arrival time of the aircraft transporting the aircraft communication system at an airport comprising the airport communication system has changed; and reconfiguring “based on the determination that the arrival time of the aircraft at the airport has changed”.
	However Kuwahara discloses determining that an arrival time of the aircraft transporting the aircraft communication system at an airport comprising the airport communication system has changed [see pg. 4, ¶54 lines 1-8, When the mobility first becomes lower than the threshold after the terminal starts the communication with the base station]; and
	reconfiguring based on the determination that the arrival time of the aircraft at the airport has changed [see pg. 4, ¶54 lines 1-8, the RRM determines to perform handover led by the base station, and transmits the handover instruction to the terminal]. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “determining that an arrival time of the aircraft transporting the aircraft communication system at an airport comprising the airport communication system has changed; reconfiguring “based on the determination that the arrival time of the aircraft at the airport has changed” as taught by Kuwahara in the system of Kanovsky for the same motivation as set forth in claim 1.
	
Regarding Claim 12,
	Kanovsky discloses the method of Claim 1 [see fig(s). 1E & 2, pg. 4, ¶24 lines 1-8, the method to evaluate an acceptable configuration for conducting communication], the method [see fig(s). 1E & 2, pg. 4, ¶24 lines 1-8, the method to evaluate an acceptable configuration for conducting communication] further comprising:
	reserving an amount of radio resources at the different airport communication system [see fig. 3: Step “306”, pg. 5, ¶38 lines 1-6, configure at least one software defined radio unit (RU) and at least one radio frequency unit (RFU) to transmit and receive signals using the at least one selected communication system].
	Kanovsky does not explicitly teach “determining that the aircraft comprising the aircraft communication system will not land at an airport comprising the selected airport communication system based on a change in planned airport destinations for the aircraft; responsive to determining that the aircraft comprising the aircraft communication system will not land at the airport, determining an availability of radio resources at a different airport communication system of the multiple airport communication systems at another airport based on the change in planned airport destinations for the aircraft”; and reserving “based on the availability of the radio resources at the different airport communication system during a combination of a date and time range when the aircraft is anticipated to be located at the other airport“.
	However Kuwahara discloses determining that the aircraft comprising the aircraft communication system will not land at an airport comprising the selected airport communication system based on a change in planned airport destinations for the aircraft [see fig. 8: Step(s) “803” & “804”, pg. 4, ¶52 lines 1-8; ¶54 lines 1-8, the RRM estimates the mobility of the terminal from the pilot signal received from the terminal or the variation of the CQI channel reported by the terminal]; 
	responsive to determining that the aircraft comprising the aircraft communication system will not land at the airport [see fig. 8: Step(s) “803” & “804”, pg. 4, ¶52 lines 1-8; ¶54 lines 1-8, determining a handover destination based on the group ID or the terminal ID], determining an availability of radio resources at a different airport communication system of the multiple airport communication systems at another airport based on the change in planned airport destinations for the aircraft [see fig. 6: Step “106”, pg. 4, ¶43 lines 19-25, Magnitude of the mobility is periodically determined by comparison with a threshold of mobility, and the base station 1 determines to perform handover led by the base station when an estimated value first falls below the threshold of mobility determined in advance]; and reserving based on the availability of the radio resources at the different airport communication system during a combination of a date and time range when the aircraft is anticipated to be located at the other airport [see fig. 6: Step “108”, pg. 4, ¶43 lines 25-32, the base station 1 transmits a HO preparation message to the base station 2 in order to notify that there is handover of the terminal].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “determining that the aircraft comprising the aircraft communication system will not land at an airport comprising the selected airport communication system based on a change in planned airport destinations for the aircraft; responsive to determining that the aircraft comprising the aircraft communication system will not land at the airport, determining an availability of radio resources at a different airport communication system of the multiple airport communication systems at another airport based on the change in planned airport destinations for the aircraft” and reserving “based on the availability of the radio resources at the different airport communication system during a combination of a date and time range when the aircraft is anticipated to be located at the other airport“ as taught by Kuwahara in the system of Kanovsky for the same motivation as set forth in claim 1.

Regarding Claim 13,
	The combined system of Kanovsky and Kuwahara discloses the method of Claim 1 [see fig(s). 1E & 2, pg. 4, ¶24 lines 1-8, a method to evaluate an acceptable configuration for conducting communication].
	Kanovsky further discloses wherein reserving the amount of radio resources comprises reserving the amount of radio resources further based on at least one of a priority associated with the data to be transferred from aircraft communication system and a priority associated with an aircraft comprising the aircraft communication system [see fig. 3: Step “306”, pg. 5, ¶38 lines 1-6, configure at least one software defined radio unit (RU) and at least one radio frequency unit (RFU) to transmit and receive signals using the at least one selected communication system, based on the plurality of situational data inputs].

Regarding Claim 14,
	Kanovsky discloses the method of Claim 1 [see fig(s). 1E & 2, pg. 4, ¶24 lines 1-8, a method to evaluate an acceptable configuration for conducting communication], wherein selecting the airport communication system from the multiple airport communications systems [see fig. 3: Step “304”, pg. 5, ¶36 lines 1-6, select a communication system (also referred to as communication link) using the plurality of situational data inputs] comprises:
	identifying a candidate set of airport communication systems of the multiple airport communication systems based on a schedule of planned flight destinations of an aircraft transporting the aircraft communication system [see pg. 4, ¶25 lines 1-11, the RRM 200a configures VHF voice to be used for the whole flight; the configured communication system changes depending on the aircraft's departure and destination]; and
	selecting an airport communication system in the candidate set based on an amount of the data to be transferred from the aircraft communication system [see fig. 3: Step “304”, pg. 5, ¶36 lines 1-6, select a communication system (also referred to as communication link) using the plurality of situational data inputs]; 
	wherein reserving the amount of radio resources comprises reserving the amount of radio resources at the selected airport communication system in the candidate set for the aircraft communication system to transfer the data [see fig. 3: Step “306”, pg. 5, ¶38 lines 1-6, configure at least one software defined radio unit (RU) and at least one radio frequency unit (RFU) to transmit and receive signals using the at least one selected communication system, based on the plurality of situational data inputs].
	Kanovsky does not explicitly teach “determining availability of radio resources of each airport communication system in the candidate set”.
	However Kuwahara discloses determining availability of radio resources of each airport communication system in the candidate set [see fig. 8: Step(s) “803” & “804”, pg. 4, ¶52 lines 1-8; ¶54 lines 1-8, determining a handover destination based on the group ID or the terminal ID].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “determining availability of radio resources of each airport communication system in the candidate set” as taught by Kuwahara in the system of Kanovsky for the same motivation as set forth in claim 1.
 
Regarding Claim 15,
	Kanovsky discloses the method of Claim 14 [see fig(s). 1E & 2, pg. 4, ¶24 lines 1-8, the method to evaluate an acceptable configuration for conducting communication], the method [see fig(s). 1E & 2, pg. 4, ¶24 lines 1-8, the method to evaluate an acceptable configuration for conducting communication] further comprising:
	reserving an amount of resources at a different airport communication system of the candidate set at the different airport communication and an amount of data that could not be transferred to the selected airport communication system [see fig. 3: Step “306”, pg. 5, ¶38 lines 1-6, configure at least one software defined radio unit (RU) and at least one radio frequency unit (RFU) to transmit and receive signals using the at least one selected communication system].
	Kanovsky does not explicitly teach “determining that the transfer of the data from the aircraft communication system to the selected airport communication system does not complete before departure of the aircraft”; and reserving “based on a determined availability of radio resources”.
	However Kuwahara discloses determining that the transfer of the data from the aircraft communication system to the selected airport communication system does not complete before departure of the aircraft [see fig. 8: Step(s) “803” & “804”, pg. 4, ¶52 lines 1-8; ¶54 lines 1-8, determining a handover destination based on the group ID or the terminal ID]; and
	reserving an amount of resources at a different airport communication system of the candidate set based on a determined availability of radio resources at the different airport communication and an amount of data that could not be transferred to the selected airport communication system [see fig. 6: Step “108”, pg. 4, ¶43 lines 25-32, the base station 1 transmits a HO preparation message to the base station 2 in order to notify that there is handover of the terminal].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “determining that the transfer of the data from the aircraft communication system to the selected airport communication system does not complete before departure of the aircraft”; and reserving “based on a determined availability of radio resources” as taught by Kuwahara in the system of Kanovsky for the same motivation as set forth in claim 1.

Regarding Claim 16,
	Kanovsky discloses the method of Claim 14 [see fig(s). 1E & 2, pg. 4, ¶24 lines 1-8, the method to evaluate an acceptable configuration for conducting communication], wherein the aircraft communication system is a first aircraft communication system [see fig. 2, pg. 4; ¶30 lines 1-11, inputting the “Aircraft Location” 218 including the “airspace type” is provided by a flight management system (FMS)]; and 
	the method [see fig(s). 1E & 2, pg. 4, ¶24 lines 1-8, the method to evaluate an acceptable configuration for conducting communication] further comprising:
	receiving a request to transfer data from a second aircraft communication system within a second aircraft to the selected airport communication system [see fig. 3: Step “302”, pg. 5, ¶35 lines 1-7; ¶36 lines 1-6, receive a plurality of situational data inputs for establishment of a communication link of a particular type of communication].
	Kanovsky does not explicitly teach “determining the second aircraft communication system is associated with a priority that is higher than the first aircraft communication system”; and “responsive to determining the second aircraft communication system is associated with a priority that is higher than the first aircraft communication system, reassigning at least a portion of the reserved radio resources for the first aircraft communication system to the second aircraft communication system for the second aircraft communication system to transfer the data from the second aircraft communication system to the selected airport communication system”.
	However Kuwahara discloses determining the second aircraft communication system is associated with a priority that is higher than the first aircraft communication system [see fig. 8: Step(s) “804” & “805”, pg. 4, ¶52 lines 1-8; ¶53 lines 1-8, when the mobility is higher than the threshold, the RRM continuously periodically estimate the mobility and accumulates the estimated mobility]; and
	responsive to determining the second aircraft communication system is associated with a priority that is higher than the first aircraft communication system [see fig. 8: Step(s) “804” & “805”, pg. 4, ¶52 lines 1-8; ¶53 lines 1-8, when the mobility is higher than the threshold, the RRM continuously periodically estimate the mobility and accumulates the estimated mobility], reassigning at least a portion of the reserved radio resources for the first aircraft communication system to the second aircraft communication system for the second aircraft communication system to transfer the data from the second aircraft communication system to the selected airport communication system [see pg. 4, ¶54 lines 1-8, When the mobility first becomes lower than the threshold after the terminal starts the communication with the base station, the RRM determines to perform handover led by the base station, and transmits the handover instruction to the terminal].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “determining the second aircraft communication system is associated with a priority that is higher than the first aircraft communication system”; and “responsive to determining the second aircraft communication system is associated with a priority that is higher than the first aircraft communication system, reassigning at least a portion of the reserved radio resources for the first aircraft communication system to the second aircraft communication system for the second aircraft communication system to transfer the data from the second aircraft communication system to the selected airport communication system” as taught by Kuwahara in the system of Kanovsky for the same motivation as set forth in claim 1.

Regarding Claim 17,
	Kanovsky discloses the method of Claim 16 [see fig(s). 1E & 2, pg. 4, ¶24 lines 1-8, the method to evaluate an acceptable configuration for conducting communication], the method [see fig(s). 1E & 2, pg. 4, ¶24 lines 1-8, the method to evaluate an acceptable configuration for conducting communication] further comprising:
	selecting a different airport communication system in the candidate set based on the amount of the data to be transferred from the first aircraft communication system [see fig. 3: Step “304”, pg. 5, ¶36 lines 1-6, select a communication system (also referred to as communication link) using the plurality of situational data inputs]; and
	reserving an amount of radio resources [see fig. 3: Step “306”, pg. 5, ¶38 lines 1-6, configuring at least one software defined radio unit (RU) and at least one radio frequency unit (RFU) to transmit and receive signals using the at least one selected communication system, based on the plurality of situational data inputs] at the selected different airport communication system in the candidate set for the first aircraft communication system to transfer the data [see fig. 3: Step “304”, pg. 5, ¶36 lines 1-6, select a communication system (also referred to as communication link) using the plurality of situational data inputs].
	Kanovsky does not explicitly teach “responsive to reassigning the at least a portion of the reserved radio resources for the first aircraft communication system to the second aircraft communication system”; and determining availability of radio resources at the different airport communication system of the candidate set”.
	However Kuwahara discloses responsive to reassigning the at least a portion of the reserved radio resources for the first aircraft communication system to the second aircraft communication system [see pg. 4, ¶54 lines 1-8, When the mobility first becomes lower than the threshold after the terminal starts the communication with the base station, the RRM determines to perform handover led by the base station, and transmits the handover instruction to the terminal]; and 
	determining availability of radio resources at the different airport communication system of the candidate set [see fig. 8: Step(s) “803” & “804”, pg. 4, ¶52 lines 1-8; ¶54 lines 1-8, the RRM estimates the mobility of the terminal from the pilot signal received from the terminal or the variation of the CQI channel reported by the terminal; and determines a handover destination based on the group ID or the terminal ID].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “responsive to reassigning the at least a portion of the reserved radio resources for the first aircraft communication system to the second aircraft communication system”; and “determining availability of radio resources at the different airport communication system of the candidate set” as taught by Kuwahara in the system of Kanovsky for the same motivation as set forth in claim 1.
 
Regarding Claim 18,
	Kanovsky discloses the method of Claim 17 [see fig(s). 1E & 2, pg. 4, ¶24 lines 1-8, a method to evaluate an acceptable configuration for conducting communication].
	Kanovsky does not explicitly teach “responsive to reassigning the at least a portion of the reserved radio resources for the first aircraft communication system to the second aircraft communication system, increasing a priority level associated with the first aircraft communication system temporarily until the transfer of the data from the first aircraft communication system has been completed”.
	However Kuwahara discloses responsive to reassigning the at least a portion of the reserved radio resources for the first aircraft communication system to the second aircraft communication system [see pg. 4, ¶54 lines 1-8, When the mobility first becomes lower than the threshold after the terminal starts the communication with the base station, the RRM determines to perform handover led by the base station, and transmits the handover instruction to the terminal], increasing a priority level associated with the first aircraft communication system temporarily until the transfer of the data from the first aircraft communication system has been completed [see fig. 8: Step(s) “804” & “805”, pg. 4, ¶52 lines 1-8; ¶53 lines 1-8, when the mobility is higher than the threshold, the RRM continuously periodically estimate the mobility and accumulates the estimated mobility].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “responsive to reassigning the at least a portion of the reserved radio resources for the first aircraft communication system to the second aircraft communication system, increasing a priority level associated with the first aircraft communication system temporarily until the transfer of the data from the first aircraft communication system has been completed” as taught by Kuwahara in the system of Kanovsky for the same motivation as set forth in claim 1.


Regarding Claim 20,
	Kanovsky discloses a computer program product comprised on a non-transitory computer readable medium [see fig. 1E, pg. 4, ¶24 lines 1-8, a memory “108”], the computer program product includes executable instructions that when executed by a processor [see fig. 1E, pg. 4, ¶24 lines 1-8, the memory “108” including selection and configuration instructions “110” to be implemented by a processor “106” to] of a radio resource management system in communication with multiple airport communication systems located at different airports [see fig(s). 1E & 2, pg. 3, ¶20 lines 14-17; pg. 4, ¶24 lines 1-8, a radio resource management system (RRM) “105” / “200a” including inputs utilized by other RRM's to evaluate an acceptable configuration for conducting communication, when an aircraft lands at an airport where airport local communication systems such as “AeroMACS” are used], causes the processor to operate to [see fig. 1E, pg. 4, ¶24 lines 1-8, trigger the processor “106” to]: 
	receive a request to transfer data from an aircraft communication system within an aircraft to an airport communication system of the multiple airport communication systems [see fig. 3: Step “302”, pg. 5, ¶35 lines 1-7; ¶36 lines 1-6, receive a plurality of situational data inputs for establishment of a communication link of a particular type of communication]; 
	select an airport communication system from the multiple airport communications systems to transfer the data at the airport communication system [see fig. 3: Step “304”, pg. 3, ¶17 lines 3-16; pg. 5, ¶36 lines 1-6; ¶38 lines 1-6, select a communication system (also referred to as communication link) using the plurality of situational data inputs provided using sensors “114”, a global navigation satellite system (GNSS), a flight management system (FMS), or via datalink from a ground station, to transmit and receive signals using the at least one selected communication system]; and 
	reserve an amount of radio resources of the selected airport communication system of the multiple airport communication systems for the aircraft communication system to transfer the data [see fig. 3: Step “306”, pg. 3, ¶20 lines 14-17; pg. 5, ¶38 lines 1-6, configure at least one software defined radio unit (RU) and at least one radio frequency unit (RFU), when an aircraft lands at an airport where airport local communication system(s) such as “AeroMACS” is used, to transmit and receive signals using the at least one selected communication system, based on the plurality of situational data inputs].
	Although Kanovsky discloses an airport communication system of the multiple airport communication systems, Kanovsky does not explicitly teach “determine an availability of radio resources” at each airport communication system of the multiple airport communication systems based on the request, wherein “the determination of the availability of radio resources at each airport communication system comprises determining an estimated amount of time that an aircraft transporting the aircraft communication system will be located at different airports serviced by the different airport communication systems of the multiple airport communication systems based on an estimated arrival time of the aircraft at the different airports and an estimated departure time of the aircraft at the different airports”; and selecting “based on the determined availability of radio resources”.
	However Kuwahara discloses determining an availability of radio resources at each airport communication system of the multiple airport communication systems based on the request [see fig. 8: Step(s) “803” & “804”, pg. 4, ¶52 lines 1-8; ¶54 lines 1-8, the RRM estimates the mobility of the terminal from the pilot signal received from the terminal or the variation of the CQI channel reported by the terminal; and determines a handover destination based on the group ID or the terminal ID], wherein the determination of the availability of radio resources at each airport communication system comprises determining an estimated amount of time that an aircraft transporting the aircraft communication system will be located at different airports serviced by the different airport communication systems of the multiple airport communication systems based on an estimated arrival time of the aircraft at the different airports and an estimated departure time of the aircraft at the different airports [see fig. 3; pg. 3, ¶37 lines 1-13; fig. 6: Step(s) “S105”; “S106”; “S107”; “S108”; pgs. 3-4, ¶43 lines 16-32; and fig. 8: Step(s) “803” & “804”, pg. 4, ¶52 lines 1-8; ¶54 lines 1-8, the base station estimates the mobility of the terminal (i.e. an aircraft) using the pilot signal transmitted from the terminal to the base station. Magnitude of the mobility is periodically determined by comparison with a threshold of mobility to perform handover led by the base station when an estimated value first falls below the threshold of mobility determined in advance (i.e. during take “off”, landing or taxing)]; and 
	selecting based on the determined availability of radio resources [see fig. 8: Step(s) “804”, “805” & “806”, pg. 4, ¶52 lines 1-8; ¶53 lines 1-8, the RRM periodically estimates the mobility and accumulates (i.e. selects) an estimation result in the state memory, and compares the accumulated latest mobility estimation result with the threshold set in advance. As a result of the comparison, when the mobility is higher than the threshold, the RRM continuously periodically estimate the mobility and accumulates the estimated mobility, and repeats the comparison with the threshold].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “determining an availability of radio resources” at each airport communication system of the multiple airport communication systems based on the request, wherein “the determination of the availability of radio resources at each airport communication system comprises determining an estimated amount of time that an aircraft transporting the aircraft communication system will be located at different airports serviced by the different airport communication systems of the multiple airport communication systems based on an estimated arrival time of the aircraft at the different airports and an estimated departure time of the aircraft at the different airports”; and selecting “based on the determined availability of radio resources” as taught by Kuwahara in the system of Kanovsky for providing a handover selection method led by a base station considering multiple airport gate locations, to easily ensure radio resources, to improve the connection rate of terminals, and to stabilize the communication state at high-speed movement even in a state where the movement speed of an aircraft right after a fast landing, in consideration of the characteristics of the wireless communication of the airport surface [see Kuwahara pg. 2, ¶16 lines 1-8]. 

	
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion   
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469)295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469